Exhibit 10.4

 

SOURCECORP, Incorporated

 

2002 LONG-TERM INCENTIVE PLAN

 

 

1.             Purpose.  The purpose of this 2002 Long-Term Incentive Plan (the
“Plan”) of SOURCECORP, Incorporated, a Delaware corporation (the “Company”), is
to advance the interests of the Company and its stockholders by providing a
means to attract, retain, motivate and reward present and prospective directors,
officers, employees and consultants of and service providers to the Company and
its subsidiaries and to enable such persons to acquire or increase a proprietary
interest in the Company, thereby promoting a closer identity of interests
between such persons and the Company’s stockholders.

 

2.             Definitions.  The definitions of awards under the Plan, including
Options, SARs (including Limited SARs), Restricted Stock, Deferred Stock, Stock
granted as a bonus or in lieu of other awards, Dividend Equivalents and Other
Stock–Based Awards are set forth in Section 6 of the Plan.  Such awards,
together with any other right or interest granted to a Participant under the
Plan, are termed “Awards.”  For purposes of the Plan, the following additional
terms shall be defined as set forth below:

 

(a)           “Award Agreement” means any written agreement, contract, notice or
other instrument or document evidencing an Award.

 

(b)           “Beneficiary” shall mean the individuals or entities which have
been designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant’s death or, if there is no designated Beneficiary or
surviving designated Beneficiary, then the individuals or entities entitled by
will or the laws of descent and distribution to receive such benefits.

 

(c)           “Board” means the Board of Directors of the Company.

 

(d)           A “Change in Control” shall be deemed to have occurred:

 

(i)            when any person, other than the Company or an employee benefit
plan of the Company, acquires directly or indirectly the Beneficial Ownership
(as defined in Rule 13d-3 under the Exchange Act) of any voting security of the
Company and immediately after such acquisition such Person is, directly or
indirectly, the Beneficial Owner of voting securities representing 30% or more
of the total voting power of all of the then-outstanding voting securities of
the Company.

 

(ii)           when the individuals (A) who, as of the effective date of the
Plan, constitute the Board (the “Original Directors”) or (B) who thereafter are
elected to the Board and whose election, or nomination for election, to the
Board was approved by a vote of at least two-thirds (2/3) of the Original
Directors then still in office (such directors becoming “Additional Original
Directors” immediately following their election) or (C) who are elected to the
Board and whose election, or nomination for election, to the

 

--------------------------------------------------------------------------------


 

Board was approved by a vote of at least two-thirds (2/3) of the Original
Directors and Additional Original Directors then still in office (such directors
also becoming “Additional Original Directors” immediately following their
election) (such individuals being the “Continuing Directors”), cease for any
reason to constitute a majority of the members of the Board;

 

(iii)          upon the consummation of a merger, consolidation,
recapitalization or reorganization of the Company, a reverse stock split of
outstanding voting securities,  other than any such transaction which would
result in at least 75% of the total voting power represented by the voting
securities of the surviving entity outstanding immediately after such
transaction being Beneficially Owned by holders of at least 75% of outstanding
voting securities of the Company immediately prior to the transaction, with the
voting power of each such continuing holder relative to other such continuing
holders not substantially altered in the transaction; or

 

(iv)            upon the consummation of a complete liquidation of the Company
or a sale or disposition by the Corporation of all or a substantial portion of
the Company’s assets (i.e., 50% or more of the total assets of the Company).

 

(e)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time. References to any provision of the Code shall be deemed to include
regulations thereunder and successor provisions and regulations thereto.

 

(f)            “Committee” means the committee appointed by the Board to
administer the Plan, or if no committee is appointed, the Board.

 

(g)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.  References to any provision of the Exchange Act
shall be deemed to include rules thereunder and successor provisions and rules
thereto.

 

(h)           “ISO” means any Option intended to be and designated as an
incentive stock option within the meaning of Section 422 of the Code, and
qualifies as such.

 

(i)            “NQSO” means any Option that is not an ISO.

 

(j)            “Participant” means a person who, at a time when eligible under
Section 5 hereof, has been granted an Award under the Plan.

 

(k)           “Stock” means the Common Stock, par value $.01, of the Company and
such other securities as may be substituted for Stock or such other securities
pursuant to Section 4.

 

3.             Administration.

 

(a)           Authority of the Committee.  Except as otherwise provided below,
the Plan shall be administered by the Committee.  The Committee shall have full
and final authority to take the following actions, in each case subject to and
consistent with the provisions of the Plan:

 

2

--------------------------------------------------------------------------------


 

(i)            to select persons to whom Awards may be granted;

 

(ii)           to determine the type or types of Awards to be granted to each
such person;

 

(iii)          to determine the number of Awards to be granted, the number of
shares of Stock to which an Award will relate, the terms and conditions of any
Award granted under the Plan (including, but not limited to, any exercise price,
grant price or purchase price, any restriction or condition, any schedule for
lapse of restrictions or conditions relating to transferability or forfeiture,
exercisability or settlement of an Award, and waivers or accelerations thereof,
performance conditions relating to an Award (including performance conditions
relating to Awards not intended to be governed by Section 7(d) and waivers and
modifications thereof), based in each case on such considerations as the
Committee shall determine), and all other matters to be determined in connection
with an Award;

 

(iv)          to determine whether, to what extent and under what circumstances
an Award may be settled, or the exercise price of an Award may be paid, in cash,
Stock, other Awards or other property, or an Award may be canceled, forfeited or
surrendered;

 

(v)           to determine whether, to what extent and under what circumstances
cash, Stock, other Awards or other property payable with respect to an Award
will be deferred either automatically, at the election of the Committee or at
the election of the Participant;

 

(vi)          to determine the restrictions, if any, to which Stock received
upon exercise or settlement of an Award shall be subject (including lock–ups and
other transfer restrictions), may condition the delivery of such Stock upon the
execution by the Participant of any agreement providing for such restrictions;

 

(vii)         to prescribe the form of each Award Agreement, which need not be
identical for each Participant;

 

(viii)        to adopt, amend, suspend, waive and rescind rules and regulations
and appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;

 

(ix)           to correct any defect or supply any omission or reconcile any
inconsistency in the Plan and to construe and interpret the Plan and any Award,
rules and regulations, Award Agreement or other instrument hereunder; and

 

(x)            to make all other decisions and determinations as may be required
under the terms of the Plan or as the Committee may deem necessary or advisable
for the administration of the Plan.

 

3

--------------------------------------------------------------------------------


 

Other provisions of the Plan notwithstanding, the Board (or a committee
designated by the Board) shall perform the functions of  the Committee for
purposes of granting awards to directors who serve on the Committee, and the
Board (or a committee designated by the Board) may perform any function of the
Committee under the Plan for any other purpose.  In any case in which the Board
(or a committee designated by the Board) is performing a function of the
Committee under the Plan, each reference to the Committee herein shall be deemed
to refer to the Board (or the committee designated by the Board), except where
the context otherwise requires.

 

(b)           Manner of Exercise of Committee Authority.  Any action of the
Committee with respect to the Plan shall be final, conclusive and binding on all
persons, including the Company, subsidiaries of the Company, Participants, any
person claiming any rights under the Plan from or through any Participant and
stockholders, except to the extent the Committee may subsequently modify, or
take further action not consistent with, its prior action.  If not specified in
the Plan, the time at which the Committee must or may make any determination
shall be determined by the Committee, and any such determination may thereafter
be modified by the Committee (subject to Section 8(e)).  The express grant of
any specific power to the Committee, and the taking of any action by the
Committee, shall not be construed as limiting any power or authority of the
Committee. Except as otherwise provided under Section 7(d), the Committee may
delegate to officers or managers of the Company or any subsidiary of the Company
the authority, subject to such terms as the Committee shall determine, to
perform such functions as the Committee may determine, to the extent permitted
under applicable law.

 

(c)           Limitation of Liability.  Each member of the Committee shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him by any officer or other employee of the Company or any
subsidiary, the Company’s independent certified public accountants or any
executive compensation consultant, legal counsel or other professional retained
by the Company to assist in the administration of the Plan.  No member of the
Committee, or any officer or employee of the Company acting on behalf of the
Committee, shall be personally liable for any action, determination or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Committee and any officer or employee of the Company acting on
its behalf shall, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action, determination or
interpretation.

 

4.             Stock Subject to Plan.

 

(a)           Amount of Stock Reserved.  The total number of shares of Stock
that may be subject to outstanding Awards (but determined without regard to
Awards designated pursuant to the following sentence), when added to options
then outstanding under the Company’s 1995 Stock Option Plan, in each case
determined immediately after the grant of any such Award, shall not exceed the
greater of 650,000 or 16% of the total number of shares of Stock outstanding at
the effective time of such grant.  At the time of grant of an Award, the
Committee may designate that the shares of Stock subject to such Award shall not
be taken into account for purposes of the limitation contained in the preceding
sentence; provided, however, that the total number of shares of Stock that may
be subject to outstanding Awards so designated shall not exceed  600,000.  In no
event shall the number of shares of Stock that may be issued upon the exercise
of

 

4

--------------------------------------------------------------------------------


 

ISOs exceed 650,000.  For purposes of the foregoing limits, with respect to
Awards that may be settled only in cash by reference to a specified number of
shares of Stock, the number of shares so referenced shall be treated as shares
of Stock subject to outstanding Awards.  Any shares of Stock delivered pursuant
to an Award may consist, in whole or in part, of authorized and unissued shares,
treasury shares or shares acquired in the market for a Participant’s account. 
For purposes of the first sentence above, an Award shall not be treated as
outstanding if the shares of Stock subject thereto have be issued to the
Participant, and such shares are not subject to a substantial risk of
forfeiture, within the meaning of Section 83(c) of the Code, or if the Award has
otherwise been exercised, settled, cancelled, terminated or has expired.

 

(b)           Annual Per–Participant Limitations.  During any calendar year, no
Participant may be granted Awards that may be settled by delivery of more than
500,000 shares of Stock, or, in the case of Awards that may be settled in cash,
by payment of cash that exceeds the fair market value of 500,000 shares of
Stock, determined either at the time of grant or the time of payment, whichever
is greater.

 

(c)           Adjustments.  In the event that the Committee shall determine that
any recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin–off, combination, repurchase or exchange of Stock or other
securities, Stock dividend or other special, large and non-recurring dividend or
distribution (whether in the form of cash, securities or other property),
liquidation, dissolution or other similar corporate transaction or event affects
the Stock such that an adjustment is appropriate in order to prevent dilution or
enlargement of the rights of Participants under the Plan, then the Committee
shall, in such manner as it may deem equitable, adjust any or all of (i) the
number and kind of shares of Stock that may be subject to outstanding Awards or
otherwise reserved and available for issuance pursuant to Awards under Section
4(a), (ii) the number and kind of shares of Stock specified in the Annual
Per–Participant Limitations under Section 4(b), (iii) the number and kind of
shares of outstanding Restricted Stock or other outstanding Award in connection
with which shares have been issued, (iv) the number and kind of shares that may
be issued in respect of other outstanding Awards and (v) the exercise price,
grant price or purchase price relating to any Award. In addition, the Committee
is authorized to make adjustments in the terms and conditions of, and the
criteria included in, Awards (including, without limitation, canceling an Option
or other Award in exchange for the intrinsic (i.e., in-the-money) value thereof,
if any, or substitution of an Award using securities of a successor or other
entity) in recognition of unusual or nonrecurring events (including, without
limitation, events described in the preceding sentence or a Change in Control)
affecting the Company or any subsidiary or the financial statements of the
Company or any subsidiary, or in response to changes in applicable laws,
regulations or accounting principles

 

5.             Eligibility.  Directors, officers and employees of the Company
and its subsidiaries, and persons who provide consulting or other services to
the Company deemed by the Committee to be of substantial value to the Company,
are eligible to be granted Awards under the Plan.  In addition, persons who have
been offered employment by the Company or its subsidiaries, and persons employed
by an entity that the Committee reasonably expects to become a subsidiary of the
Company, are eligible to be granted an Award under the Plan.

 

6.             Specific Terms of Awards.

 

5

--------------------------------------------------------------------------------


 

(a)           General.  Awards may be granted on the terms and conditions set
forth in this Section 6.  In addition, the Committee may impose on any Award or
the exercise thereof such additional terms and conditions, not inconsistent with
the provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment or
service of the Participant.  Except as expressly provided by the Committee
(including for purposes of complying with the requirements of the Delaware
General Corporation Law relating to lawful consideration for the issuance of
shares), no consideration other than services will be required as consideration
for the grant (but not the exercise) of any Award.

 

(b)           Options.  The Committee is authorized to grant options to purchase
Stock (including “reload” options automatically granted to offset specified
exercises of Options) on the following terms and conditions (“Options”):

 

(i)            Exercise Price.  The exercise price per share of Stock
purchasable under an Option shall be determined by the Committee, but shall be
no less than 100% of the fair market value of a share of Stock on the date the
Option is granted.

 

(ii)           Time and Method of Exercise.  The Committee shall determine and
shall set forth in an Award Agreement, the time or times at which an Option may
be exercised in whole or in part, the methods by which such exercise price may
be paid or deemed to be paid, the form of such payment, including, without
limitation, cash, Stock, Awards or awards granted under other Company plans or
other property (including notes or other contractual obligations of Participants
to make payment on a deferred basis, such as through “cashless exercise”
arrangements, to the extent permitted by applicable law), and the methods by
which Stock will be delivered or deemed to be delivered to Participants.

 

(iii)          Termination of Employment/Director/Consultant Status.  Unless
otherwise determined by the Committee and set forth in an Award Agreement, upon
a Participant’s termination of employment relationship, consultant status and
director status with the Company and its subsidiaries, (i) all Options which are
not then exercisable shall terminate, (ii) all Options which are then
exercisable shall remain exercisable until, and shall terminate upon, the 91st
day following the date of such termination (or, if earlier, the end of the
Option term), provided that if such termination is for cause, as determined in
the discretion of the Committee, all Options held by the Participant shall
immediately terminate.  For this purpose, any sale of a subsidiary of the
Company pursuant to which it ceases to be a subsidiary of the Company shall be
deemed to be a termination of employment by any Participant employed by such
subsidiary, or, as applicable, termination of the non-employee directorship by
any Participant who serves on the board of such subsidiary.

 

(iv)          ISOs.  The Committee shall have the authority to grant ISOs under
the Plan. If Stock acquired by exercise of an ISO is sold or otherwise disposed
of within two years after the date of grant of the ISO or within one year after
the transfer of such Stock to the Participant, the holder of the Stock
immediately prior to the disposition shall

 

6

--------------------------------------------------------------------------------


 

promptly notify the Company in writing of the date and terms of the disposition
and shall provide such other information regarding the disposition as the
Company may reasonably require in order to secure any deduction then available
against the Company’s or any other corporation’s taxable income, or to satisfy
any withholding tax obligation.  The Company may impose such procedures as it
determines may be necessary to ensure that such notification is made.  Each
Option granted as an ISO shall be designated as such in the Award Agreement
relating to such Option.  An option not designated and qualified as an ISO shall
be an NQSO.

 

(c)           Stock Appreciation Rights.  The Committee is authorized to grant
stock appreciation rights on the following terms and conditions (“SARs”):

 

(i)            Right to Payment.  An SAR shall confer on the Participant to whom
it is granted a right to receive, upon exercise thereof, the excess of (A) the
fair market value of one share of Stock on the date of exercise (or, if the
Committee shall so determine in the case of any such right other than one
related to an ISO, the fair market value of one share at any time during a
specified period before or after the date of exercise), over (B) the grant price
of the SAR as determined by the Committee as of the date of grant of the SAR.

 

(ii)           Other Terms.  The Committee shall determine the time or times at
which an SAR may be exercised in whole or in part, the method of exercise,
method of settlement, form of consideration payable in settlement, method by
which Stock will be delivered or deemed to be delivered to Participants, whether
or not an SAR shall be in tandem with any other Award, and any other terms and
conditions of any SAR.  Limited SARs that may only be exercised upon the
occurrence of a Change in Control may be granted on such terms, not inconsistent
with this Section 6(c), as the Committee may determine.  Limited SARs may be
either freestanding or in tandem with other Awards.

 

(d)           Restricted Stock.  The Committee is authorized to grant Stock that
is subject to restrictions based on continued employment on the following terms
and conditions (“Restricted Stock”):

 

(i)            Grant and Restrictions.  Restricted Stock shall be subject to
such restrictions on transferability and other restrictions, if any, as the
Committee may impose, which restrictions may lapse separately or in combination
at such times, under such circumstances, in such installments, or otherwise, as
the Committee may determine.  Except to the extent restricted under the terms of
the Plan and any Award Agreement relating to the Restricted Stock, a Participant
granted Restricted Stock shall have all of the rights of a stockholder
including, without limitation, the right to vote Restricted Stock or the right
to receive dividends thereon.

 

(ii)           Forfeiture.  Except as otherwise determined by the Committee,
upon termination of employment or service (as determined under criteria
established by the Committee) during the applicable restriction period, any
portion of Restricted Stock that is at that time subject to restrictions shall
be forfeited and reacquired by the Company;

 

7

--------------------------------------------------------------------------------


 

provided, however, that the Committee may provide, by rule or regulation or in
any Award Agreement, or may determine in any individual case, that restrictions
or forfeiture conditions relating to Restricted Stock will be waived in whole or
in part in the event of termination resulting from specified causes.

 

(iii)          Certificates for Stock.  Restricted Stock granted under the Plan
may be evidenced in such manner as the Committee shall determine.  If
certificates representing Restricted Stock are registered in the name of the
Participant, such certificates may bear an appropriate legend referring to the
terms, conditions and restrictions applicable to such Restricted Stock and the
Company may retain physical possession of the certificate, in which case the
Participant shall be required to have delivered a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.

 

(iv)          Dividends.  Dividends paid on Restricted Stock shall be either
paid at the dividend payment date in cash or in shares of unrestricted Stock
having a fair market value equal to the amount of such dividends, or the payment
of such dividends shall be deferred and/or the amount or value thereof
automatically reinvested in additional Restricted Stock, other Awards, or other
investment vehicles, as the Committee shall determine or permit the Participant
to elect.  Stock distributed in connection with a Stock split or Stock dividend,
and other property distributed as a dividend, shall be subject to restrictions
and a risk of forfeiture to the same extent as the Restricted Stock with respect
to which such Stock or other property has been distributed, unless otherwise
determined by the Committee.

 

(e)           Deferred Stock.  The Committee is authorized to grant Awards
representing the right to receive Stock at a future date subject to the
following terms and conditions (“Deferred Stock”):

 

(i)            Award and Restrictions.  Delivery of Stock will occur upon
expiration of the deferral period specified for an Award of Deferred Stock by
the Committee (or, if permitted by the Committee, as elected by the
Participant).  In addition, Deferred Stock shall be subject to such restrictions
as the Committee may impose, if any, which restrictions may lapse at the
expiration of the deferral period or at earlier specified times, separately or
in combination, in installments or otherwise, as the Committee may determine.

 

(ii)           Forfeiture.  Except as otherwise determined by the Committee,
upon termination of employment or service (as determined under criteria
established by the Committee) during the applicable deferral period or portion
thereof to which forfeiture conditions apply (as provided in the Award Agreement
evidencing the Deferred Stock), the portion of all Deferred Stock that is at
that time subject to such forfeiture conditions shall be forfeited; provided,
however, that the Committee may provide, by rule or regulation or in any Award
Agreement, or may determine in any individual case, that restrictions or
forfeiture conditions relating to Deferred Stock will be waived in whole or in
part in the event of termination resulting from specified causes.

 

8

--------------------------------------------------------------------------------


 

(f)            Bonus Stock and Awards in Lieu of Cash Obligations.  The
Committee is authorized to grant Stock as a bonus, or to grant Stock or other
Awards in lieu of Company obligations to pay cash under other plans or
compensatory arrangements.

 

(g)           Dividend Equivalents.  The Committee is authorized to grant awards
entitling the Participant to receive cash, Stock, other Awards or other property
equal in value to dividends paid with respect to a specified number of shares of
Stock (“Dividend Equivalents”).  Dividend Equivalents may be awarded on a
free-standing basis or in connection with another Award.  The Committee may
provide that Dividend Equivalents shall be paid or distributed when accrued or
shall be deemed to have been reinvested in additional Stock, Awards or other
investment vehicles, and subject to such restrictions on transferability and
risks of forfeiture, as the Committee may specify.

 

(h)           Other Stock–Based Awards.  The Committee is authorized, subject to
limitations under applicable law, to grant such other Awards that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Stock and factors that may influence the
value of Stock, as deemed by the Committee to be consistent with the purposes of
the Plan, including, without limitation, convertible or exchangeable debt
securities, other rights convertible or exchangeable into Stock, purchase rights
for Stock, Awards with value and payment contingent upon performance of the
Company or any other factors designated by the Committee and Awards valued by
reference to the book value of Stock or the value of securities of or the
performance of specified subsidiaries (“Other Stock Based Awards”).  The
Committee shall determine the terms and conditions of such Awards.  Stock issued
pursuant to an Award in the nature of a purchase right granted under this
Section 6(h) shall be purchased for such consideration, paid for at such times,
by such methods, and in such forms, including, without limitation, cash, Stock,
Awards or other property, as the Committee shall determine.  Cash awards, as an
element of or supplement to any other Award under the Plan, may be granted
pursuant to this Section 6(h).

 

7.             Certain Provisions Applicable to Awards.

 

(a)           Stand-Alone, Additional, Tandem, and Substitute Awards.  Awards
granted under the Plan may, in the discretion of the Committee, be granted
either alone or in addition to, in tandem with or in substitution for any other
Award granted under the Plan or any award granted under any other plan of the
Company, any subsidiary or any business entity to be acquired by the Company or
a subsidiary, or any other right of a Participant to receive payment from the
Company or any subsidiary.  Awards granted in addition to or in tandem with
other Awards or awards may be granted either as of the same time as or a
different time from the grant of such other Awards or awards.  Notwithstanding
Section 6(b)(i), substitute Awards granted as Options may have an exercise price
per share of Stock that is below the fair market value of a share of Stock on
the date of grant if necessary to preserve the in-the-money value of the option
for which they are being substituted.

 

(b)           Term of Awards.  The term of each Award shall be for such period
as may be determined by the Committee; provided, however, that in no event shall
the term of any ISO or an SAR granted in tandem therewith exceed a period of 10
years from the date of its grant (or 5

 

9

--------------------------------------------------------------------------------


 

years with respect to an ISO granted to a 10% shareholder, within the meaning of
Section 422 of the Code).

 

(c)           Loan Provisions.  With the consent of the Committee, and subject
at all times to, and only to the extent, if any, permitted under and in
accordance with, laws and regulations and other binding obligations or
provisions applicable to the Company, the Company may make, guarantee or arrange
for a loan or loans to a Participant with respect to the exercise of any Option
or other payment in connection with any Award, including the payment by a
Participant of any or all federal, state or local income or other taxes due in
connection with any Award.  Subject to such limitations, the Committee shall
have full authority to decide whether to make a loan or loans hereunder and to
determine the amount, terms and provisions of any such loan or loans, including
the interest rate to be charged in respect of any such loan or loans, whether
the loan or loans are to be with or without recourse against the borrower, the
terms on which the loan is to be repaid and the conditions, if any, under which
the loan or loans may be forgiven.

 

(d)           Performance–Based Awards.  Other than Options or SARs that have an
exercise price or grant price equal to the fair market value of the shares of
Stock subject thereto at the time of grant, which are not subject to the
requirements of this Section 7(d), the Committee may, in its discretion,
designate any Award the exercisability or settlement of which is subject to the
achievement of performance conditions as a performance–based Award subject to
this Section 7(d), in order to qualify such Award as “qualified
performance–based compensation” within the meaning of Code Section 162(m) and
regulations thereunder.  The performance objectives for an Award subject to this
Section 7(d) shall consist of one or more business criteria and a targeted level
or levels of performance with respect to such criteria, as specified by the
Committee but subject to this Section 7(d).  Performance objectives shall be
objective and shall otherwise meet the requirements of Section 162(m)(4)(C) of
the Code.  Business criteria used by the Committee in establishing performance
objectives for Awards subject to this Section 7(d) shall be selected from among
the following:

 

(i)            Annual return on capital;

 

(ii)           Annual earnings or earnings per share;

 

(iii)          Annual cash flow provided by operations;

 

(iv)          Increase in stock price;

 

(v)           Changes in annual revenues; and/or

 

(vi)          Strategic business criteria, consisting of one or more objectives
based on meeting specified revenue, market penetration, geographic business
expansion goals, cost targets and goals relating to acquisitions or
divestitures.

 

The levels of performance required with respect to such business criteria may be
expressed in absolute or relative levels.  Performance objectives may differ for
such Awards to different Participants.  The Committee shall specify the
weighting to be given to each performance

 

10

--------------------------------------------------------------------------------


 

objective for purposes of determining the final amount payable with respect to
any such Award.  The Committee may, to the extent set forth in an Award
Agreement, reduce the amount of a payout otherwise to be made in connection with
an Award subject to this Section 7(d), but may not exercise discretion to
increase such amount, and the Committee may consider other performance criteria
in exercising such discretion.  All determinations by the Committee as to the
achievement of performance objectives shall be in writing.  The Committee may
not delegate any responsibility with respect to an Award subject to this Section
7(d).

 

(e)           Acceleration upon a Change of Control.   Notwithstanding anything
contained herein to the contrary, except to the extent otherwise set forth in an
Award Agreement, all outstanding Options shall become fully vested and
exercisable in full, and all conditions and/or restrictions relating to the
passage of time, the continued performance of services and/or the achievement of
performance objectives with respect to the exercisability or full enjoyment of
any other outstanding Awards shall lapse, immediately prior to a Change in
Control, or such earlier time as may be necessary to enable a Participant to
exercise any right to acquire all of the shares of Stock subject to such Award
and immediately thereafter resell such shares.

 

8.             General Provisions.

 

(a)           Compliance With Laws and Obligations.  The Company shall not be
obligated to issue or deliver Stock in connection with any Award or take any
other action under the Plan in a transaction subject to the requirements of any
applicable securities law, any requirement under any listing agreement between
the Company and any national securities exchange or automated quotation system
or any other law, regulation or contractual obligation of the Company until the
Company is satisfied that such laws, regulations and other obligations of the
Company have been complied with in full.  Certificates representing shares of
Stock issued under the Plan will be subject to such stop–transfer orders and
other restrictions as may be applicable under such laws, regulations and other
obligations of the Company, including any requirement that a legend or legends
be placed thereon.

 

(b)           Limitations on Transferability.  Awards and other rights under the
Plan will not be transferable by a Participant except by will or the laws of
descent and distribution or to a Beneficiary in the event of the Participant’s
death, shall not be pledged, mortgaged, hypothecated or otherwise encumbered, or
otherwise subject to the claims of creditors, and, in the case of ISOs and SARs
in tandem therewith, shall be exercisable during the lifetime of a Participant
only by such Participant or his guardian or legal representative; provided,
however, that such Awards and other rights (other than ISOs and SARs in tandem
therewith) may be transferred to one or more transferees during the lifetime of
the Participant to the extent and on such terms as then may be permitted by the
Committee.

 

(c)           No Right to Continued Employment or Service.  Neither the Plan nor
any action taken hereunder shall be construed as giving any employee, director
or other person the right to be retained in the employ or service of the Company
or any of its subsidiaries, nor shall it interfere in any way with the right of
the Company or any of its subsidiaries to terminate any employee’s employment or
other person’s service at any time or with the right of the Board or
stockholders to remove any director.

 

11

--------------------------------------------------------------------------------


 

(d)           Taxes.  The Company and any subsidiary are each authorized to
withhold from any Award granted or to be settled any delivery of Stock in
connection with an Award, any other payment relating to an Award or any payroll
or other payment to a Participant amounts of withholding and other taxes due or
potentially payable in connection with any transaction involving an Award, and
to take such other action as the Committee may deem advisable to enable the
Company and Participants to satisfy obligations for the payment of withholding
taxes and other tax obligations relating to any Award.  This authority shall
include authority to withhold or receive Stock or other property and to make
cash payments in respect thereof in satisfaction of a Participant’s tax
obligations.

 

(e)           Changes to the Plan and Awards.  The Board may amend, alter,
suspend, discontinue or terminate the Plan or the Committee’s authority to grant
Awards under the Plan without the consent of stockholders or Participants,
except that any such action shall be subject to the approval of the Company’s
stockholders at or before the next annual meeting of stockholders for which the
record date is after such Board action if such stockholder approval is required
by any federal or state law or regulation or the rules of any stock exchange or
automated quotation system on which the Stock may then be listed or quoted, and
the Board may otherwise, in its discretion, determine to submit other such
changes to the Plan to stockholders for approval; provided, however, that,
without the consent of an affected Participant, no such action may materially
impair the rights of such Participant under any Award theretofore granted to him
(as such rights are set forth in the Plan and the Award Agreement).  The
Committee may waive any conditions or rights under, or amend, alter, suspend,
discontinue or terminate any Award theretofore granted and any Award Agreement
relating thereto; provided, however, that, without the consent of an affected
Participant, no such action may materially impair the rights of such Participant
under such Award (as such rights are set forth in the Plan and the Award
Agreement).  Notwithstanding the foregoing, the Board or the Committee may take
any action (including actions affecting or terminating outstanding Awards): (i)
permitted by Section 4(c), or (ii) to avoid limitations related to the
availability of a tax deduction in respect of Awards (e.g., pursuant to Code
Sections 162(m) and 280G).

 

(f)            No Rights to Awards; No Stockholder Rights.  No person shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Participants and employees.  No Award shall confer on
any Participant any of the rights of a stockholder of the Company unless and
until Stock is duly issued or transferred and delivered to the Participant in
accordance with the terms of the Award or, in the case of an Option, the Option
is duly exercised.

 

(g)           Unfunded Status of Awards; Creation of Trusts.  The Plan is
intended to constitute an “unfunded” plan for incentive and deferred
compensation.  With respect to any payments not yet made to a Participant
pursuant to an Award, nothing contained in the Plan or any Award shall give any
such Participant any rights that are greater than those of a general creditor of
the Company; provided, however, that the Committee may authorize the creation of
trusts or make other arrangements to meet the Company’s obligations under the
Plan to deliver cash, Stock, other Awards or other property pursuant to any
Award, which trusts or other

 

12

--------------------------------------------------------------------------------


 

arrangements shall be consistent with the “unfunded” status of the Plan, unless
the Committee otherwise determines with the consent of each affected
Participant.

 

(h)           Nonexclusivity of the Plan.  Neither the adoption of the Plan by
the Board nor any submission of the Plan or amendments thereto to the
stockholders of the Company for approval shall be construed as creating any
limitations on the power of the Board to adopt such other compensatory
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under the Plan, and such arrangements
may be either applicable generally or only in specific cases.

 

(i)            No Fractional Shares.  No fractional shares of Stock shall be
issued or delivered pursuant to the Plan or any Award.  The Committee shall
determine whether cash, other Awards or other property shall be issued or paid
in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

 

(j)            Compliance with Code Section 162(m).  It is the intent of the
Company that employee Options, SARs and other Awards designated as Awards
subject to Section 7(d) shall constitute “qualified performance-based
compensation” within the meaning of Code Section 162(m).  Accordingly, if any
provision of the Plan or any Award Agreement relating to such an Award does not
comply or is inconsistent with the requirements of Code Section 162(m), such
provision shall be construed or deemed amended to the extent necessary to
conform to such requirements, and no provision shall be deemed to confer upon
the Committee or any other person discretion to increase the amount of
compensation otherwise payable in connection with any such Award upon attainment
of the performance objectives.

 

(k)           Governing Law.  The validity, construction and effect of the Plan,
any rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of laws, and applicable federal law.

 

(l)            Effective Date; Plan Termination.  The Plan shall become
effective as of the date of its adoption by the Board and approved by the
Company’s stockholders, and shall continue in effect until terminated by the
Board.

 

 

13

--------------------------------------------------------------------------------